Case 8:21-cv-00338-CJC-ADS Document 39-5 Filed 07/09/21 Page 1 of 2 Page ID #:382




                        Exhibit C
Case 8:21-cv-00338-CJC-ADS Document 39-5 Filed 07/09/21 Page 2 of 2 Page ID #:383




   From: Arun Subramanian <asubramanian@SusmanGodfrey.com>
   Sent: Friday, June 04, 2021 2:45 PM
   To: Massey, Kathleen <kathleen.massey@dechert.com>; Davida Brook
   <DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>
   Cc: Cheffo, Mark <Mark.Cheffo@dechert.com>; Emily Cronin <ECronin@susmangodfrey.com>;
   Simon DeGeorges <SDeGeorges@susmangodfrey.com>; Yeary, Michelle
   <michelle.yeary@dechert.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>
   Subject: Re: Jane Doe v. MindGeek USA Inc.


    [EXTERNAL EMAIL]
   Thanks Kathleen. We will file a motion with respect to the Rule 26(f) conference. It was required. I
   just dont understand the basis for you refusing to participate in it. And we have now wasted several
   back and forth emails instead of just having the conference. I believe we have met and conferred
   sufficiently on this issue, but if you want a further meet and confer let me know.  

   We will also file a motion to compel information concerning this transaction. Again, happy to meet
   and confer further if you want to reconsider your position. Clearly a transaction that affects the
   interests of the class is relevant under Rule 26b and encompassed by our discovery requests.  

   Thanks,
   Arun

   Arun Subramanian | Susman Godfrey LLP
   212.471.8346
   1301 Avenue of the Americas | 32nd Floor | New York, New York 10019
